DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.  The amendment, filed 07/07/22, has been entered.  Claims 13-14, 16, 19-20, 22, and 25-32 are pending and under examination. Claims 1-12, 15, 17-18, 21, and 23-24 are cancelled. Claims 13, 19, 26 and 29 are amended.
		
Withdrawal of Objections/Rejections
3.  The following are withdrawn from the Office Action, filed 05/13/22:
The objections to claims 19, 26, 29, 20, 27, 30, 22, 28, 31, and 32, found on pages 3 and 4, at paragraphs 5-8, are withdrawn in light of Applicant’s amendments thereto.


Maintained Rejection: Claim Rejections - 35 USC § 102
4.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


5. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.  Claims 13-14, 16, 19-20, 22, and 25-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buck et al. 2012 (US 2012/0171165). 
	Buck teaches methods for improving cognition in individuals in need thereof, including those with autism, comprising administration of nutritional compositions comprising inter alia probiotic bacteria, including Bifidobacterium bifidum ATCC 29521 (e.g. [0126, 0176, 0227-0230] and Table on page 24; meeting limitations found in instant claims 13, 19, 25, 26, 29, 31 and 32).  Buck teaches infant-resident bacteria include Bifidobacterium bifidum (e.g. [0049]; meeting limitations found in instant claims 16, 22 and 28).
	With regards to “for decomposing an opioid peptide” in claims 13 and 26; and wherein the opioid peptide is -casomorphin and/or gliadorphin in claims 13, 14, 20, 26, 27, and 30; it is noted that these limitations do not add a positively recited step to the claimed method(s) and therefore have been interpreted as expressions of intended results of the only positively recited step of administration. Applicant is reminded that any and all biological, chemical and/or physical reactions resulting from that administration (i.e. all naturally occurring downstream mechanisms of action) cannot be separated from the action per se and that those mechanisms of action (i.e. intended results) did not need to be recognized at the time of the invention (see MPEP 2112).
	Accordingly, Buck anticipates the invention as claimed. 

Applicant’s Arguments
7. Applicant argues the specific strains remaining in the claims and used in the methods are not disclosed or suggested by Buck.

Response to Arguments
8.  Applicant’s arguments have been fully considered but are not accurate. For example, in the Table found on page 24, Buck teach:
	
    PNG
    media_image1.png
    327
    415
    media_image1.png
    Greyscale

Thus, Applicant’s arguments are not persuasive because Buck teaches use of at least one of the strains claimed for the same purpose as claimed.
	Therefore, all of Applicant’s arguments have been considered but were not deemed persuasive; accordingly, the rejection is maintained for reasons of record.

Conclusion
9. No claims are allowed.

10. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

11. A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

12.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

13.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
September 2, 2022